LEVY, Justice.
 The appellees have filed a motion to dismiss the appeal, contending that since the school term for which the contract was made has expired, that the questions involved have become moot.
The particular controversy here involves the rights of Miss White in the matter of collecting her salary due in payment for her services in teaching the school under a valid and enforeeáble contract, specifying amount of agreed upon compensation. Her rights and adjudication thereupon do not cease with the school term, but depend entirely upon judgment of the court. The enforcement of the judgment in all its terms and direetion.iegally exists upon its rendition and at the time of its rendition and against the school officials, presently and their successors in office. A mandamus runs against officials and not parties in individual capacity.